 



EX. 10.73
ASSET LEASE AND PURCHASE AGREEMENT
by and among
Syntroleum Corporation
and
Emerging Fuels Technology, L.L.C.

 

1



--------------------------------------------------------------------------------



 



EX. 10.73
Asset Lease and Purchase Agreement
This Asset Lease and Purchase Agreement (“Agreement”) is dated January 10th,
2008, by and among Emerging Fuels Technology, L.L.C., an Oklahoma limited
liability company, (“Buyer”); and Syntroleum Corporation, a Delaware corporation
(“Seller”).
The parties, intending to be legally bound, agree as follows:
1.1 DEFINITIONS
“Assignment and Assumption Agreement” —shall mean the agreement referenced in
Section 2.5.
“Assets” -as defined in Section 2.1.
“Assumed Liabilities” -as defined in Section 2.4(a).
“Bill of Sale” -as defined in Section 2.5.
“Breach” -any breach of, or any inaccuracy in, any representation or warranty or
any breach of, or failure to perform or comply with, any covenant or obligation,
in or of this Agreement or any other Contract, or any event which with the
passing of time or the giving of notice, or both, would constitute such a
breach, inaccuracy or failure.
“Business Day” -any day other than (a) Saturday or Sunday or (b) any other day
on which banks in Tulsa, Oklahoma are permitted or required to be closed.
“Buyer” -as defined in the first paragraph of this Agreement.
“Buyer Indemnified Persons” -as defined in Section 7.2.
“Closing” -as defined in Section 2.5
“Closing Date” -12:01 a.m. Central Time on the date on which the Closing
actually takes place.
“Code” — the Internal Revenue Code of 1986.
“Confidential Information” -as defined in Section 8.1.
“Consent” -any approval, consent, ratification, waiver or other authorization.
“Consumables” —goods purchased on a routing basis for operating the Lab because
they wear out, are expendable, or are used up, in the process of operating the
Lab. This includes typical items such as office supplies, industrial gasses,
glassware, chemicals, toiletries, etc.

 

2



--------------------------------------------------------------------------------



 



EX. 10.73
“Contemplated Transactions” -all of the transactions contemplated by this
Agreement.
“Contract” -any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied), whether or
not legally binding.
“Damages” -as defined in Section 7.2.
“Employees” — are James Engman, Bryan Hicks and Ronnie Young.
“Employee Transfer Time"- means 12:01 a.m. Central Standard Time, January 11,
2008.
“Encumbrance” -any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use (other than included in the Lease), transfer, receipt of income or
exercise of any other attribute of ownership, but not including any of the
Assumed Liabilities.
“Environment” -soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), ground-waters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.
“Environmental, Health and Safety Liabilities” -any cost, damages, expense,
liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:

  (a)  
any environmental, health or safety matter or condition (including on-site or
off-site contamination, occupational safety and health and regulation of any
chemical substance or product);
    (b)  
any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost of expense arising under any Environmental Law or Occupational Safety and
Health Law;
    (c)  
financial responsibility under any Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any cleanup,
removal, containment or other remediation or response actions (“Cleanup”)
required by any Environmental Law or Occupational Safety and Health Law (whether
or not such Cleanup has been required or requested by any Governmental Body or
any other Person) and for any natural resource damages; or
    (d)  
any other compliance, corrective or remedial measure required under an
Environmental Law or Occupational Safety and Health Law.



 

3



--------------------------------------------------------------------------------



 



EX. 10.73
The terms “removal,” “remedial,” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act to 1980 (CERCLA).
“Environmental Law” -any Legal Requirement that requires or relates to:

  (a)  
advising appropriate authorities, employees or the public of intended or actual
Releases of pollutants or hazardous substances or materials, violations of
discharge limits or other prohibitions and the commencement of activities, such
as resource extraction or construction, that could have significant impact on
the Environment;

  (b)  
preventing or reducing to acceptable levels the Release of pollutants or
hazardous substances or materials into the Environment;

  (c)  
reducing the quantities, preventing the Release or minimizing the hazardous
characteristics or wastes that are generated;

  (d)  
assuring that products are designed, formulated, packaged and used so that they
do not present unreasonable risks to human health or the Environment when used
or disposed of;
    (e)  
protecting resources, species or ecological amenities;

  (f)  
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil or other potentially harmful substances;

  (g)  
cleaning up pollutants that have been Released, preventing the Threat of Release
or paying the costs of such clean up or prevention; or

  (h)  
making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

“Excluded Assets” -as defined in Section 2.2.
“Facilities” -any leasehold, buildings, structures, fixtures, and improvements
currently owned or operated by Seller at the Lab used or operated by Seller,
except the Excluded Assets.
“Governing Documents” —with respect to a particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws, and
(b) if a limited liability company, the articles of organization and operating
agreement.
“Governmental Authorization” -any Consent, license, registration or permit
relating to the Seller’s ownership or operation of the Lab issued, granted,
given or otherwise made available by or under the authority of any Governmental
Body or pursuant to any Legal Requirement.
“Governmental Body” -any federal, state, local, municipal or other governmental
entity, branch, department, commission or agency.
“Hazardous Activity” -the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including an withdrawal or other use
of groundwater) of Hazardous Material in, on, under, about or from any of the
Lab or any part thereof into the Environment and any other act, business,
operation or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm, to persons or property on or off the Lab.

 

4



--------------------------------------------------------------------------------



 



EX. 10.73
“Hazardous Material” -any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
lead based paint, urea formaldehyde and polychlorinated biphenyls.
“Indemnified Person” -as defined in Section 7.4.
“Indemnifying Person” -as defined in Section 7.4.
“Intellectual Property Assets” — means all the rights in respect of trade marks,
service marks, trade names, domain names, logos, get-up, patents, provisional
patents, innovation patents, petty patents, inventions (whether patentable or
not), know-how (including confidential industrial and commercial information and
techniques in any form), utility models, registered and unregistered design
rights, copyrights, semi-conductor topography rights, database rights, rights in
respect of any new or existing compilation of any data or information not
covered under any existing copyrights, any structured analysis, reports,
application and any resulting know-how, show-how, use or any other results
originating or following from or as a consequence of data being made available
in respect of any of the aforementioned or part thereof, and all similar
proprietary rights which may subsist in any part of the world including, where
such rights are obtained or enhanced by registration, any registration of such
rights and applications and rights to apply for such registrations, as well as
any confidential information or processes relating to that subject matter
“IRS” -the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.
“Knowledge” -an individual will be deemed to have Knowledge of a particular fact
or other matter if:

  (a)  
that individual is actually aware of that fact or matter; or
    (b)  
a prudent individual could be expected to discover or otherwise become aware of
that fact or matter in the course of conducting a reasonably comprehensive
investigation regarding the accuracy of any representation or warranty contained
in this Agreement.

A person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor or trustee of that
Person (or in any similar capacity) has, or at time had, Knowledge of that fact
or other matter (as set forth in (a) and (b) above), and any such individual
(and any individual part to the Agreement) will be deemed to have conducted a
reasonably comprehensive investigation regarding the accuracy of the
representations and warranties made herein by that Person or individual.

 

5



--------------------------------------------------------------------------------



 



EX. 10.73
“Lab"- the Facilities and Tangible Personal Property located at 6024 S. 116th E.
Ave., Tulsa, OK 74146.
“Lease” -the lease between Seller and David L. Wenrick Family Trust covering the
leased premises at 6024 South 116th East Avenue, Tulsa, Oklahoma dated June 20,
1997 , as amended on April 26, 1999, May 23, 2000, May 20, 2003 and March 15,
2006..
“Legal Requirement” -any federal, state, local, municipal or other constitution,
law, ordinance, principle of common law, code, regulation, statute or treaty.
“Liability” -with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
“Occupational Safety and Health Law” -any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry and insurance companies), designed to provide safe and healthful
working conditions.
“Order” -any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.
“Ordinary Course of Business” -an action taken by a Person will be deemed to
have been taken on the Ordinary Course of Business only if that action:

  (a)  
is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person;

  (b)  
does not require special authorization by the board of directors or shareholders
of such Person (or by any Person or group of Persons exercising similar
authority) and does not require any other separate or special authorization of
any nature; and

  (c)  
is similar in nature, scope and magnitude to actions customarily taken, without
any separate or special authorization, in the ordinary course of the normal,
day-to-day operations of other Persons that are in the same line of business as
such Person.

“Person” -an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

 

6



--------------------------------------------------------------------------------



 



EX. 10.73
“Proceeding” -any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial, or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.
“Purchase Price” -as defined in Section 2.3.
“Record” -information that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form.
“Release” -any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or
migration on or into the Environment or into or out of any property.
“Remedial Action” -all actions, including any capital or operating expenditures,
required or voluntarily undertaken (a) to clean up, remove, treat or in any
other way address any Hazardous Material or other substance; (b) to prevent the
Release or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (c) to perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(d) to bring the Lab and the operations conducted thereon into compliance with
Environmental Laws and environmental Governmental Authorizations.
“Representative” -with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.
“Retained Liabilities” — as defined in Section 2.4(b).
“Seller” -as defined in the first paragraph of this Agreement.
“Seller Contract” -any Contract relating to Seller’s ownership or operation of
the Lab.
“Software” -all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons, and icons and all files,
data materials, manuals, design notes, specialized use of publicly available
computer available software, including man to machine interface, and other items
and documentation related thereto or associated therewith.
“Subsidiary” -with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

7



--------------------------------------------------------------------------------



 



EX. 10.73
“Tangible Personal Property” -all machinery, equipment, tool, furniture, office
equipment, computer hardware, supplies, materials, and other items of tangible
personal property (other than Consumables) relating to the Lab and other
property owned by Seller listed on Schedule 2.7, excluding the Excluded Assets.
“Tax” -any income, gross receipts, license, payroll, employment excise,
severance, property environmental, vehicle, or other title or registration,
capital stock, franchise employees’ income withholding, withholding, social
security, unemployment, disability, real property, personal property, sales,
use, transfer, value added, alternative, add-on minimum and other tax, fee,
assessment, levy, tariff, charge or duty of any kind whatsoever and any
interest, penalty, addition or additional amount thereon imposed, assessed or
collected by or under the authority of any Governmental Body.
“Tax Return” -any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
“Third Party” -a Person that is not a party to this Agreement.
“Third-Party Claim” -any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.
“Threat of Release” -a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
1.2 USAGE

  (a)  
Interpretation. In this Agreement, unless a clear intention appears:

  (i)  
the singular number includes the plural number and vice versa;
    (ii)  
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such a
Person in any other capacity or individually;
    (iii)  
reference to any gender includes each other gender;
    (iv)  
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
    (v)  
reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;

 

8



--------------------------------------------------------------------------------



 



EX. 10.73

  (vi)  
“hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;

  (vii)  
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;
    (viii)  
“or” is used in the inclusive sense of “and/or”;

  (ix)  
with respect to the determination of any period of time, “ from” means “from and
including” and “to” means “to but excluding”; and

  (x)  
references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto.

  (b)  
Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any part shall not apply to any construction or
interpretation hereof.

Article 2. Sale and Transfer of Assets; Closing
2.1 ASSETS TO BE SOLD
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, but effective as of the Closing Date, Seller shall sell, convey,
assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, free and clear of any Encumbrances by, through or under Seller, all of
Seller’s right, title and interest in and to the following of Seller’s property
and assets relating to the Lab, (but excluding the Excluded Assets):

  (a)  
All Tangible Personal Property excluding those items listed on Schedule 2.2;

  (b)  
All Consumables, however Seller does not guarantee minimum quantities of
Consumables;

  (c)  
that portion of the remaining contracted amount relating to services performed
for World GTL Trinidad Limited pursuant to the contract set forth in
Schedule 3.4(a) which occur after the execution of this Agreement;

  (d)  
those Records related to Seller’s ownership or operations of the Lab, including
service and warranty Records, equipment logs, operating guidelines and manuals,
and, subject to Legal Requirements, copies of all personnel Records and other
Records relating to the Employees, excluding any Software listed on
Schedule 2.1(e), Seller shall make copies of (paper and electronic) and deliver
to Seller copies all operating guidelines and manuals ;

All of the property and assets to be transferred to Buyer hereunder, excluding
the Excluded Assets are herein referred to collectively as the “Assets.”

 

9



--------------------------------------------------------------------------------



 



EX. 10.73
2.2 EXCLUDED ASSETS
Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the assets of Seller not specifically listed in Section 2.1
or stated as excluded in Section 2.1, including those items listed on
Schedule 2.2 (collectively, the “Excluded Assets”) are not part of the sale and
purchase contemplated hereunder and are excluded from the Assets and shall
remain the property of the Seller after the Closing. Buyer and Seller agree that
no Intellectual Property Assets of Seller or rights to use Intellectual Property
Assets of Seller are being transferred to Buyer pursuant to this Agreement.
2.3 CONSIDERATION
The consideration to be paid by Buyer to Seller pursuant to this Agreement will
be (a) fifty thousand dollars ($50,000) (the “Purchase Price”) and (b) the
assumption of the Assumed Liabilities. The Purchase Price shall be delivered by
Buyer to Seller by cashier’s check within two (2) business days of the execution
of this Agreement.
2.4 LIABILITIES

  (a)  
Assumed Liabilities. Effective upon the execution of this Agreement, Buyer shall
assume, pay for, and agree to discharge the following Liabilities, including
those of Seller (the “Assumed Liabilities”):

  (i)  
any Liability arising out of or relating to the ownership or operation of the
Lab after the execution of this Agreement, including any Taxes assessed after
execution of this Agreement, any general and administrative or operating costs
(including costs of the Employees or other personnel retained by the Buyer) ,
and any costs under the Lease.

  (ii)  
any Liability arising after the execution of this Agreement under the Seller
Contracts described in Schedule 3.4(a) (other than any Liability arising out of
or relating to a Breach that occurred prior to the execution of this Agreement);

  (iii)  
any Environmental, Health and Safety Liabilities arising out of or relating to
the ownership or operation of the Lab both before and after the execution date
of this Agreement;

  (iv)  
any Liability relating to the Employees subject to the conditions set out in
6.1(a); and

  (v)  
any Liability to Air Liquide relating to (A) the use of trailers for the
transportation and storage of 25% carbon monoxide balanced nitrogen and (B) 21
sixpack cylinders for the storage of carbon monoxide (C) any other materials or
supplies owned by Air Liquide (D) any Consumables.

  (b)  
Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. “Retained Liabilities” shall mean every Liability of Seller other
than the Assumed Liabilities, including:

  (i)  
any Liability arising out of or relating to the Lab prior to the execution of
this Agreement other than to the extent assumed under Section 2.4(a);

 

10



--------------------------------------------------------------------------------



 



EX. 10.73

  (ii)  
any Liability under any Seller Contract assumed by Buyer pursuant to
Section 2.4(a) that arises after the execution of this Agreement but that arises
out of or relates to any Breach that occurred prior to the execution of this
Agreement;

  (iii)  
any Liability for Taxes arising as a result of Seller’s operations of its
business or ownership of the Lab prior to the execution of this Agreement,;

  (iv)  
any Liability under the employee benefit plans or relating to payroll, vacation,
sick leave, worker’s compensation, unemployment benefits, pension benefits,
employee stock option or profit-sharing plans, health care plans or benefits or
any other employee benefits of any kind for the Employees relating to any time
prior to the Employee Transfer Time;

  (v)  
any Liability arising out of any Proceeding commenced after the execution of
this Agreement and arising out of or relating to any occurrence or event
happening prior to the execution of this Agreement, except as provided in
Section 2.4(a)(iii) and (iv); and

  (vi)  
any Liability of Seller under this Agreement or any other document executed in
connection with the Contemplated Transactions.

2.5 CLOSING
The purchase and sale provided for in this Agreement (the “Closing”) will take
place at the offices of the Seller at 4322 S. 49th W. Ave., Tulsa, Oklahoma,
commencing at 10:00 a.m. (local time) two (2) business days after Buyer and
Seller agree that the provisions of Section 6.3 have been completed, but in no
case later than March 31, 2008. Failure to consummate the purchase and sale
provided for in this Agreement by March 31, 2008 and at the place determined
pursuant to this Section 2.5 will not result in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.
In such a situation, the Closing will occur as soon as practicable but no later
than June 30, 2008 or Seller may terminate this Agreement (retaining the
Purchase Price). At the Closing, Seller shall deliver to Buyer a Bill of Sale
covering the Tangible Personal Property which Bill of Sale shall be in the form
of Exhibit 2.5(a). Buyer shall deliver (i) a waiver and release covering
Environmental Liabilities in the form of Exhibit 2.5(b) and (ii) an Assignment
and Assumption of Lease in a form acceptable to Seller or a cancellation of the
Lease executed by the landlord under the Lease
2.6 OBLIGATIONS OF BUYER
In addition to any other documents to be delivered under other provisions of
this Agreement, in-turn with the execution of this Agreement, Buyer shall
deliver to Seller:

  (i)  
fifty thousand dollars ($50,000) by cashier’s check made out to Seller; and
    (ii)  
Executed waivers and releases from the Employees acceptable to Seller.

 

11



--------------------------------------------------------------------------------



 



EX. 10.73

2.7  
TANGIBLE PERSONAL PROPERTY

  (a)  
Effective upon execution of this Agreement, Seller shall lease to Buyer the
Tangible Personal Property, including the items listed on Schedule 2.7 but
excluding the items listed on Schedule 2.2. The lease payment shall be one
dollar per month. This lease shall continue until the Closing Date. During the
time of the lease of the Tangible Personal Property Buyer shall be responsible
to (i) maintain and operate the Tangible Personal Property in accordance with
those procedures previously utilized by Seller and as set forth in the operating
guides and procedures for such equipment and property, and (ii) pay all
utilities, rent, insurance on the Lease, and all other costs of owning and
operating the Lab, including any costs relating to the Employees or any other
personnel retained by Buyer and payment for Consumables.

  (b)  
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER IN ARTICLE 3, BUYER HEREBY ACKNOWLEDGES
AND AGREES (I) THAT NONE OF SELLER OR ANY OF ITS AFFILIATES OR REPRESENTATIVES
HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO
THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE LAB, THE ASSETS, THE TANGIBLE PERSONAL PROPERTY OR
ANY PART THEREOF AND (II) THAT BUYER IS PURCHASING THE LAB AND THE ASSETS, AND
LEASING AND PURCHASING THE TANGIBLE PERSONAL PROPERTY “AS-IS, WHERE-IS, WITH ALL
FAULTS”.

Article 3. Representations and Warranties of Seller and Shareholders
Seller represents warrants to Buyer as follows:

3.1  
ORGANIZATION AND GOOD STANDING
     
Seller is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under the Seller Contracts. Seller is duly qualified to do
business as a foreign corporation and is in good standing under the laws of
Oklahoma.
  3.2  
ENFORCEABILITY; AUTHORITY; NO CONFLICT

  (a)  
This Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against it in accordance with its terms. Upon the execution and
delivery by Seller of each agreement to be executed or delivered by Seller upon
execution of this Agreement and at the Closing (collectively, the “Seller’s
Closing Documents”), each of Seller’s Closing Documents will constitute the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms. Seller has the absolute and unrestricted right, power
and authority to execute and deliver this Agreement and the Seller’s Closing
Documents to which it is a party and to perform its obligations under this
Agreement and the Seller’s Closing Documents, and such action has been duly
authorized by all necessary action by its board of directors.

 

12



--------------------------------------------------------------------------------



 



EX. 10.73

  (b)  
Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transaction will, directly or indirectly
(with or without notice or laps of time):

  (i)  
Breach (A) any provision of any of the Governing Documents of Seller or (B) any
resolution adopted by the board of directors of Seller:

  (ii)  
Breach or give any Governmental Body or other Person the right to challenge any
of the Contemplated Transactions or to exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which Seller, or any of the Assets,
may be subject;

  (iii)  
Breach any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Seller Contract;

3.3  
LEGAL PROCEEDINGS; ORDERS

  (a)  
Except as set forth in Schedule 3.3(a), as of the Closing Date, there is no
pending or, to Seller’s Knowledge, threatened Proceeding, including any pursuant
to any Environmental Law;

  (i)  
by or against Seller or that otherwise relates to or may affect the business of,
or any of the Assets; or
    (ii)  
that challenges, or that may have the effect of preventing, delaying, making,
illegal or otherwise interfering with, any of the Contemplated Transactions.

To the Knowledge of Seller, as of the Closing Date, no event has occurred or
circumstances exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding.

  (b)  
Except as set forth in Schedule 3.3(a), to the Knowledge of Seller, there is no
Order to which Seller, the Lab or any of the Assets is subject.

3.4  
CONTRACT; NO DEFAULTS
     
Schedule 3.4(a) contains an accurate and complete list in all material respects,
and Seller has delivered to Buyer accurate and complete copies, of each Seller
Contract relating to the Lab.
  3.5  
BROKERS OR FINDERS
     
Neither Seller nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with the sale of the Lab or
the Assets or the Contemplated Transactions.

 

13



--------------------------------------------------------------------------------



 



EX. 10.73

3.6  
FAIR PRICE
     
The consideration being paid by Buyer including the assumption of the Assumed
Liabilities by Buyer constitutes a fair price for the Assets.
  3.7  
SOLVENCY
     
As of the Closing Date, Seller is not insolvent and will not be rendered
insolvent by the Contemplated Transactions. As used in this section, “insolvent”
means that the sum of the debts and other probable liabilities of Seller exceeds
the present fair value saleable value of Seller’s assets.
  3.8  
CONSENTS
     
As of the Closing Date, each of the Consents identified in Schedule 3.2(c) shall
have been obtained and are in full force and effect or waived.

Article 4. Representations and Warranties of Buyer
Buyer represents and warrants to Seller as follows:
4.1 ORGANIZATION AND GOOD STANDING
Emerging Fuels Technology, L.L.C. is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Oklahoma,
with full corporate power and authority to conduct its business as it is now
conducted.

4.2  
AUTHORITY; NO CONFLICT

  (a)  
This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of each agreement to be executed or delivered by Buyer upon
the execution of this Agreement and at Closing (collectively, the “Buyer’s
Closing Documents”), each of the Buyer’s Closing Documents will constitute the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its respective terms. Buyer has the absolute and unrestricted
right, power and authority to execute and deliver this Agreement and the Buyer’s
Closing Documents and to perform their obligations under this Agreement and the
Buyer’s Closing Documents, and such action has been duly authorized by all
necessary corporate or individual action.
    (b)  
Neither the execution nor delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to:

 

14



--------------------------------------------------------------------------------



 



EX. 10.73

  (i)  
any provision of Buyer’s Governing Documents;
    (ii)  
any resolution adopted by the managers or the members of Buyer;
    (iii)  
any Legal Requirement or Order to which Buyer may be subject; or
    (iv)  
any Contract to which is a party or by which Buyer may be bound.

Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
4.3       CERTAIN PROCEEDINGS
There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Contemplated Transactions. To Buyer’s
Knowledge, no such Proceeding has been threatened.
4.4      BROKERS OR FINDERS
Neither Buyer nor any of its Representatives have incurred any obligation of
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with the Contemplated
Transactions.
Article 5. Covenants of Buyer
5.1      REQUIRED APPROVALS
As promptly as practicable after the date of this Agreement, Buyer shall make,
or cause to be made, all filings required by Legal Requirements to be made by it
to consummate the Contemplated Transactions. Buyer also shall cooperate, and
cause its Representatives, subsidiaries and affiliates to cooperate, with Seller
with respect to all filings Seller shall be required by Legal Requirements to
make, provided, however, that Buyer shall not be required to dispose of or make
any changes to its business, expend any material funds or incur any other burden
in order to comply with this Section 5.1.
Article 6. POST-CLOSING AGREEMENTS

6.1  
EMPLOYEES AND EMPLOYEE BENEFITS

  (a)  
Salaries and Benefits.

     
Seller shall be responsible for the payment of all wages and other remuneration
due to the Employees with respect to their services as employees of Seller
through the Employee Transfer Time. Upon payment by Buyer of the retention
payments to those of the Employees who qualify on July 1, 2008, Seller shall pay
to Buyer pro-rata the retention payments made to the Employees within ten
(10) business days of receipt of an invoice from Buyer.

 

15



--------------------------------------------------------------------------------



 



EX. 10.73

  (b)  
General Employee Provisions.

  (i)  
Seller and Buyer shall give any notices required by Legal Requirements and take
whatever other actions with respect to the plans, programs and policies
described in this Section 6.1 as may be necessary to carry out the arrangements
described in this Section 6.1.

  (ii)  
Seller shall not have any responsibility, liability, or obligation, whether to
the Employees, their beneficiaries or to any other Person, with respect to any
employee benefit plans, practices, programs or arrangements (including the
establishment, operation or termination thereof and the notification and
provision of COBRA coverage extension) maintained by Buyer.

6.2      PAYMENT OF ALL TAXES RESULTING FROM SALES OF ASSETS BY SELLER
Buyer shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Assets and the lease and ultimate sale of the
Tangible Personal Property pursuant to this Agreement, regardless of the Person
on whom such Taxes are imposed by Legal Requirements.
6.3      ASSUMED LIABILITIES
(a) Buyer shall pay, or make adequate provision as provided below for the
payment in full of, all of the Assumed Liabilities and other Liabilities of
Buyer under this Agreement. In the event that any Employee revokes the waiver
and release provided to Seller, Buyer shall be responsible for and defend and
indemnify Seller for any Liabilities relating to such Employee, including but
not limited to any severance, taxes, medical expenses, and benefits or payments
of any type including associated employer taxes
(b) Buyer, at its cost but subject to the limit set forth in Section 6.3(c)
below, agrees that it will take the following actions and shall use its best
efforts to conclude such actions prior to March 31, 2008:

  (i)  
conduct a phase one environmental assessment of the Lab and its operations using
a third party contractor acceptable to Seller; and
    (ii)  
perform any testing recommended in the phase one environmental assessment called
for in Section 6.3(b)(i) above; and
    (iii)  
perform any Remedial Action recommended by the third party contractor or
required by a Governmental Body resulting from the testing and the phase one
environmental assessment; and
    (iv)  
complete any interaction with any Governmental Body which may result or be
required from the actions taken in Sections 6.3(b) (i), (ii), and (iii).

  (c)  
Buyer shall bear all the costs to conduct the actions set forth in Section
6.3(b) up to the amount of $250,000. In the event the costs to complete the
actions set forth in Section 6.3(b) are to exceed $250,000, Seller and Buyer
shall meet and determine a mutually agreeable course of action which can
include, among others, Seller bearing all costs in excess of $250,000,
terminating this Agreement, or reducing the costs to complete the actions.

 

16



--------------------------------------------------------------------------------



 



EX. 10.73

  (d)  
If Buyer breaches this Agreement by refusing or failing to complete the actions
set forth in Section 6.3(b) within a reasonable time period, Seller shall have
the right to terminate this Agreement, Buyer shall vacate the Lab and Seller
shall retain the Purchase Price.

6.4      REMOVING EXCLUDED ASSETS
As mutually agree, Seller shall remove all Excluded Assets from the Lab. Such
removal shall be done in such manner as to minimize any damage, ordinary wear
and tear excepted, to the Lab and any disruption of the business operations to
be conducted by Buyer after the Closing. Buyer shall have the right to utilize
the Excluded Assets until such time that Seller provided Buyer thirty (30) days
prior notice that it intends to remove the Excluded Assets form the Lab. Upon
receipt of the written notice from Seller, Buyer, at Buyers cost, shall promptly
purge the equipment which makes up the Excluded Assets, clean and prepare the
Excluded Assets for removal by Seller. Buyer shall have the Excluded Assets
prepared for removal by the end of the thirty (30) day period set forth in the
written notice form Seller.
6.5      REPORTS AND RETURNS
Seller shall promptly after the Closing prepare and file all reports and returns
required by Legal Requirements relating to the business of Seller as conducted
using the Assets, to and including the Effective Time.
6.6      ASSISTANCE IN PROCEEDINGS
Seller will cooperate with Buyer and its counsel in the contest or defense of,
and make available its personnel and provide any testimony and access to its
books and Records in connection with, any Proceeding involving or relating to
(a) any Contemplated Transaction or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving the Lab.
6.7      RETENTION OF AND ACCESS TO RECORDS
Buyer shall retain for a period consistent with Buyer’s record-retention
policies and practices those Records of Seller delivered to Buyer. Buyer also
shall provide Seller and its Representatives reasonable access to the Lab and
the Records, during normal business hours and on reasonable prior written
notice, to enable them to prepare financial statements or tax returns, deal with
tax audits, to verify Buyer’s performance under this Agreement, or to assist in
the actions required under Section 6.3. Seller shall provide Buyer and its
Representatives reasonable access to Records that are Excluded Assets, during
normal business hours pm on reasonable prior written notice, for any reasonable
business purpose specified by Buyer in such notice.

 

17



--------------------------------------------------------------------------------



 



EX. 10.73
Article 7. Indemnification; Remedies
7.1      SURVIVAL
All representations, warranties, covenants and obligations in this Agreement and
any other certificate or document delivered pursuant to this Agreement shall
survive the Closing and the consummation of the Contemplated Transactions. The
right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.
7.2      INDEMNIFICATION AND REIMBURSEMENT BY SELLER
Seller will indemnify and hold harmless Buyer, and its Representatives,
shareholders, subsidiaries, and affiliates (collectively, the “Buyer Indemnified
Persons”), and will reimburse the Buyer Indemnified Persons for any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys’ fees and expenses) whether or not involving a
Third-Party Claim (collectively, “Damages”), arising from or in connection with:

  (a)  
any Breach of any representation or warranty made by Seller in (i) this
Agreement, (ii) any transfer instrument or, (iii) any other certificate,
document, writing or instrument delivered by Seller pursuant to this Agreement;

  (b)  
any Breach of any covenant or obligation of Seller in this Agreement or in any
other certificate, document, writing, or instrument delivered by Seller pursuant
to this Agreement;

  (c)  
any Liability arising out of the ownership or operation of the Assets prior to
the Effective Time other than the Assumed Liabilities;

  (d)  
any brokerage or finders’ fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any Person
with Seller (or any Person acting on its behalf) in connection with any of the
Contemplated Transactions; or
    (e)  
any Retained Liabilities.

 

18



--------------------------------------------------------------------------------



 



EX. 10.73
7.3      INDEMNIFICATION AND REIMBURSEMENT BY BUYER
Buyer will indemnify and hold harmless Seller and its Representatives,
shareholders, subsidiaries and affiliates (collectively, the “Seller Indemnified
Persons”), and will reimburse the Seller Indemnified Persons for any Damages
arising from or in connection with:

  (a)  
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate, document, writing, or instrument delivered by Buyer pursuant
to this Agreement;

  (b)  
any Breach of any covenant or obligation of Buyer in this Agreement or in any
other certificate, document, writing or instrument delivered by Buyer pursuant
to this Agreement;

  (c)  
any claim by any Person for brokerage or finders’ fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on Buyer’s behalf) in connection
with any of the Contemplated Transactions;
    (d)  
any Assumed Liabilities; or
    (e)  
any Liability arising out of the ownership or operation of the Assets after the
Effective Time.

7.4      THIRD-PARTY CLAIMS

  (a)  
Promptly after receipt by a Person entitled to indemnity under Sections 7.2 or
7.3 (an “Indemnified Person”) of notice of the assertion of a Third-Party Claim
against it, such Indemnified Person shall give notice to the Person obligated to
indemnify under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.

  (b)  
If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 7.4(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and provide indemnification with respect to such Third-Party Claim), to assume
the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-party Claim, the
Indemnifying Person shall not, so long

 

19



--------------------------------------------------------------------------------



 



EX. 10.73
as it diligently conducts such defense, be liable to the Indemnified Person
under this Article 7 for any fees of other counsel or any other expenses with
respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such
Third-Party Claim, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of the Third-Party Claim, (i) such
assumption will conclusively establish for purposes of this Agreement that the
claims made in that Third-Party Claim are within the scope of and subject to
indemnification, and (ii) no compromise or settlement of such Third-Party Claims
may be effected by the Indemnifying Person without the Indemnified Person’s
Consent unless (A) there is no finding or admission of any violation of a Legal
Requirement or any violation of the rights of any Person; (B) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Person;
and (C) the Indemnified Person shall have no liability with respect to any
compromise or settlement of such Third-Party Claims effected without its
Consent. If notice is given to an Indemnifying Person of the assertion of any
Third-Party Claim and the Indemnifying Person does not, within ten (10) business
days after the Indemnified Person’s notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.

  (c)  
Notwithstanding the foregoing, if an Indemnified Person determines in good faith
that there is a reasonable probability that a Third-Party Claim may adversely
affect it or its Representatives, subsidiaries or affiliates other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Person may, by notice to the Indemnifying
Person, assume the exclusive right to defend, compromise or settle such
Third-Party Claim, but the Indemnifying Person will not be bound by any
determination of any Third-Party Claim so defended for the purposes of this
Agreement or any compromise or settlement effected without its Consent (which
may not be reasonably withheld).

  (d)  
With respect to any Third-Party Claim subject to indemnification under this
Article 7: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person informed ob the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (iii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

  (e)  
With respect to any Third-Party Claim subject to indemnification under this
Article 7, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use commercially reasonable
efforts, in respect of any Third-Party Claim in which it has assumed or
participated in the defense, to avoid production of Confidential Information
(consistent with applicable law and rules of procedure), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

 

20



--------------------------------------------------------------------------------



 



EX. 10.73
7.5      INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE
THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 7 SHALL BE ENFORCEABLE REGARDLESS
OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR
LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES LAW,
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW
OR PRODUCTS LIABILITY, SECURITIES, OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.
Article 8. Confidentiality and Post-Closing Obligations

8.1  
CONFIDENTIAL INFORMATION

  (a)  
As used in this Article 8, the term “Confidential Information” includes any and
all of the following information of Seller or Buyer that has been or may
hereafter be disclosed in any form, whether in writing, orally, electronically
or otherwise, or otherwise made available by observation, inspection or
otherwise by either party (Buyer on the one hand or Seller on the other hand) or
its Representatives (collectively, a “Disclosing Party”) to the other party or
its Representatives (collectively, a “Receiving Party”):

  (i)  
all information that is a trade secret under applicable trade secret or other
law;
    (ii)  
all information concerning product specification, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research and
development, procedures, accounting methods, risk assessment methods, economic
analyses, manufacturing costs, production costs, labor costs, corporate goals,
strategic plans, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, Software and computer
software and database technologies, systems, structures and architectures;

 

21



--------------------------------------------------------------------------------



 



EX. 10.73

  (iii)  
all information concerning the business and affairs of the Disclosing Party
(which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names an backgrounds of key personnel
and personnel training techniques and materials, however documented), and all
information obtained from review of the Disclosing Party’s documents or property
or discussions with the Disclosing Party regardless of the form of the
communication; and
    (iv)  
all notes, analyses, compilations, studies, summaries and other material
prepared by the Receiving Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.

  (b)  
Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not be a trade secret for
purposes of this Article 8, such information shall still be considered
Confidential Information of that Disclosing Party for purposes of this Article 8
to the extent included within the definition. In the case of trade secrets, each
of Buyer and Seller hereby waives any requirement that the other party submits
proof of the economic value of any trade secret or posts a bond or other
security.

8.2  
RESTRICTED USE OF CONFIDENTIAL INFORMATION

  (a)  
Each Receiving Party acknowledges the confidential and proprietary nature of the
Confidential Information of the Disclosing Party and agrees that such
Confidential Information (i) shall be kept confidential by the Receiving Party;
(ii) shall not be used for any reason or purpose other than to evaluate and
consummate the Contemplated Transactions; and (iii) without limiting the
foregoing, shall not be disclosed by the Receiving Party to any Person, except
in each case as otherwise expressly permitted by the terms of this Agreement or
with the prior written consent of an authorized representative of Seller with
respect to Confidential Information of Seller (each, a “Seller Contact”) or an
authorized representative of Buyer with respect to Confidential Information of
Buyer (each, a “Buyer Contact”). Buyer shall not disclose to third parties,
without Seller’s prior written consent, any of Seller’s Confidential
Information, including but not limited to, Seller’s research, production,
operational, or testing methods, results, or calculation techniques and shall
not use Seller’s Confidential Information as a basis for developing competing
methods, results or calculation techniques. Each of Buyer and Seller shall
disclose the Confidential Information of the other party only to its
Representatives who require such material for the purpose of evaluating the
Contemplated Transactions and are informed by Buyer or Seller as the case may
be, of the obligations of this Article 8 with respect to such information. Each
of Buyer and Seller shall (iv) enforce the terms of this Article 8 as to it
respective Representatives (v) take such action to extent necessary to cause its
Representatives to comply with the terms and conditions of this Article 8; and
(vi) be responsible and liable for any breach of the provisions of this
Article 8 by it or its Representatives. Notwithstanding the above, Buyer shall
have the right to use those trade secrets of Seller listed on Schedule 8.2(a)
which relate only to the operation of the equipment located in the Lab and shall
not be free to transfer any of such trade secrets to Third Parties.

 

22



--------------------------------------------------------------------------------



 



EX. 10.73
8.3      EXCEPTIONS
Section 8.2(a) does not apply to that part of the Confidential Information of a
Disclosing Party that a Receiving Party demonstrates (a) was, is or becomes
generally available to the public other than as a result of a breach of this
Article 8 by the Receiving Party or its Representatives; (b) was or is developed
by the Receiving Party independently of and without reference to any
Confidential Information of the Disclosing Party; or (c) was, is or becomes
available to the Receiving Party on a non-confidential basis from a Third Party
not bound by a confidentiality agreement or any legal, fiduciary or other
obligation restricting disclosure.
8.4      LEGAL PROCEEDINGS
If a Receiving Party becomes compelled in any Proceeding or is requested by a
Governmental Body having regulatory jurisdiction over the Contemplated
Transactions to make any disclosure that is prohibited or otherwise constrained
by this Article 8, that Receiving Party shall provide the Disclosing Party with
prompt notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Article 8. In the absence of a protective order or other
remedy, the Receiving Party may disclose that portion (and only that portion) of
the Confidential Information of the Disclosing Party that, based upon advice of
the Receiving Party’s counsel, the Receiving Party is legally compelled to
disclosure or that has been requested by such Governmental Body, provided,
however, that the Receiving Party shall use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded by any Person to
whom any Confidential Information is so disclosed. The provisions of this
Section 8.4 do not apply to any Proceedings between the parties to this
Agreement.
8.5      RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION
If this Agreement is terminated, each Receiving Party shall (a) destroy all
Confidential Information of the Disclosing Party prepared or generated by the
Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or Buyer Contact (whichever represents the Disclosing Party)
destroy all such Confidential Information; and (c) certify all such destruction
in writing to the Disclosing Party, provided, however, that the Receiving Party
may retain a list that contains general descriptions of the information it has
returned or destroyed to facilitate the resolution of any controversies after
the Disclosing Party’s Confidential Information is returned.

 

23



--------------------------------------------------------------------------------



 



EX. 10.73
8.6      ATTORNEY-CLIENT PRIVILEGE
The Disclosing Party is not waiving, and will not be deemed to have waived or
diminished, any of it attorney work product protections, attorney-client
privileges or similar protections and privileges as a result of disclosing its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The parties (a) share a common legal and commercial
interest in all of the Disclosing Party’s Confidential Information that is
subject to such privileges and protections; (b) are or may become joint
defendants in Proceedings to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; (c) intended
that such privileges and protections remain intact should either party become
subject to any actual or threatened Proceeding to with the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Closing the Receiving Party shall have the right to
assert such protections and privileges. No Receiving Party shall admit, claim or
contend, in Proceedings involving either party or otherwise, that any Disclosing
Party waived any of its attorney work product protections, attorney-client
privileges or similar protections and privileges with respect to any
information, documents or other material not disclosed to a Receiving Party due
to the Disclosing Party disclosing it Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.
8.7      SELLER’S USE OF LAB
Seller and Buyer agree that if Seller requests that Buyer provide catalyst
laboratory reactor services for Seller that the fee for those services shall be
$350 per 24 hour run day per catalyst reactor. As to other services to be
provided by Buyer, Seller shall provide Buyer a list of the testing services
which it would be prepared to have Buyer conduct for Seller. Buyer shall provide
Seller a price list for the services it is prepared to offer to conduct for
Seller. In the event that Seller is prepared to have a third party provide the
services which Buyer conducts, Seller may, but is not required to, notify Buyer
that it has a third party offer and the terms of such third party offer. Buyer
shall have three (3) business days after receipt of the notice from Seller to
match the third party offer or shall decline to do so. Buyer shall notify Seller
whenever it changes it rates that it charges its customers and shall provide
Seller the most favorable rates it is charging to any customer.
8.8      RIGHT OF FIRST REFUSAL
Should Buyer desire to sell all or any part of its interests in the Assets, it
shall promptly give written notice to Seller, with full information concerning
its proposed disposition, which shall include the name and address of the
prospective transferee (who must be ready, willing and able to purchase), the
purchase price, and all other terms of the offer. Seller shall then have an
optional prior right, for a period of thirty(30) business days after the notice
is delivered, to notify Buyer that it wishes to purchase for the stated
consideration on the same terms and conditions the

 

24



--------------------------------------------------------------------------------



 



EX. 10.73
interest which the Buyer proposes to sell. However, there shall be no
preferential right to purchase in those cases where Buyer wishes to mortgage its
interests, or to transfer title to its interests to its mortgagee in lieu of or
pursuant to foreclosure of a mortgage of its interests or by transfer of its
interests to a subsidiary or parent company or to a subsidiary of a parent
company, or to any company in which such party owns a majority of the stock. If
the Seller elects to reacquire the Assets from Buyer, the closing of the
transaction shall occur within sixty (60) calendar days of the receipt by Buyer
of Seller’s written notice that it desires to reacquire the Assets for the
consideration stated above.
Article 9. General Provisions
9.1      EXPENSES
Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives.
9.2      PUBLIC ANNOUNCEMENTS
Seller and Buyer will consult with each other concerning the means by which
Seller’s employees, customers, suppliers and others having dealings with Seller
will be informed of the Contemplated Transactions.
9.3      NOTICES
All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties):
To Seller:
     Syntroleum Corporation
     4322 South 49th West Avenue
     Tulsa, Oklahoma 74107
     Attention: President
     Fax no.:    (918) 592-7979
     Tel:        (918) 592-7900
     E-mail address: groth@syntroleum.com

 

25



--------------------------------------------------------------------------------



 



EX. 10.73
To Buyer:
     Emerging Fuels Technology, L.L.C.
     6024 South 116th East Avenue
     Tulsa, Oklahoma 74146
     Attention: Kenneth L. Agee
     Fax no.:    (918) 252-7739
     Tel:        (918) 252-7606
     E-mail address:                                         

9.4  
JURISDICTION; SERVICE OF PROCESS

  (a)  
Subject to Section 9.4(b) below, any Proceeding arising out of or relating to
this Agreement or any Contemplated Transaction may be brought in the courts of
the State of Oklahoma, County of Oklahoma, or, if it has or can acquire
jurisdiction, in the United States District Court for the Western District of
Oklahoma, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the Proceeding shall be heard and determined only in any
such court and agrees not to bring any Proceeding arising out of or relating to
the Agreement or any Contemplated Transaction in any other court. The parties
agree that either or both of them may file a copy of the paragraph with any
court as written evidence of the knowing, voluntary and bargained agreement
between the parties irrevocably to waive any objections to venue or to
convenience pf forum. Process in any Proceeding referred to in the first
sentence of this section may be served on any party anywhere in the world.
       
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREEVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

  (b)  
Any dispute arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be addressed
exclusively in the following priority order:

  (1)  
Negotiation. The Employee and the Company shall arrange a meeting, at a mutually
convenient time by phone or in person, to discuss the issues of each Party and
negotiate for a resolution of the dispute. The period of negotiation shall
extend no longer than thirty (30) calendar days from the first meeting of the
negotiators.

 

26



--------------------------------------------------------------------------------



 



EX. 10.73

  (2)  
Mediation. If the Parties have failed to resolve the dispute by negotiation, the
Parties shall submit to mediation prior to seeking resolution by binding
arbitration. The Parties will cooperate with one another in selecting a mediator
from the American Arbitration Association panel of neutrals, which shall be
requested to promptly schedule the mediation proceedings. The parties covenant
that they will participate in the mediation in good faith, and that they will
each bear their own costs. All offers, promises, conduct and statements, whether
oral or written, made in the course of the mediation by any of the parties,
their agents, employees, experts and attorneys, and by the mediator, are
expected to be treated as confidential, privileged and inadmissible for any
purpose, including impeachment, in any arbitration or other proceeding involving
the parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. If the dispute is not resolved within thirty (30) calendar days
from the date of the submission of the dispute to mediation (or such later date
as the parties may mutually agree in writing), the administration of the
arbitration shall proceed forthwith. The mediation may continue, if the parties
so agree, after the appointment of the arbitrators. Unless otherwise agreed by
the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The pendency of a mediation shall not preclude a party from seeking
provisional remedies, such as a temporary or permanent injunction or restraining
order to prevent a continuing harm to a Party, in aid of the arbitration from a
court of appropriate jurisdiction, and the parties agree not to defend against
any application for provisional relief on the ground that a mediation is
pending.

  (3)  
Arbitration. Within five (5) business days of the conclusion of the Parties’
mediation, any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be determined by binding arbitration in Tulsa,
Oklahoma, before three (3) arbitrators. The arbitration shall be administered by
the American Arbitration Association pursuant to its Commercial Rules for
Arbitration. The arbitrators’ award may be enforced in Tulsa County District
Court, the United States District Court for the Northern District of Oklahoma or
in any other court having jurisdiction over the parties. This clause shall not
preclude the Parties from seeking provisional remedies in aid of arbitration,
such as a temporary or permanent injunction or restraining order to prevent a
continuing harm to a Party, from a court of appropriate jurisdiction. The
Parties covenant that they will participate in the arbitration in good faith,
and that they will each bear their own costs. The provisions of this clause may
be enforced by any court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the Party against whom enforcement is
ordered.

 

27



--------------------------------------------------------------------------------



 



EX. 10.73

  (4)  
The Parties agree that the dispute resolution priority set forth herein is a
material term of this agreement and that the damages for failure to comply with
the dispute resolution priority are and would be difficult to measure.
Consequently, the Parties agree that in the event a Party elects to ignore the
dispute resolution priority order requirements set forth in this Section 9.4(b),
the Party making the election shall be obligated for all (internal and external)
costs, fees and expenses, including attorneys’ fees, of the other Party,
regardless of how the dispute is ultimately decided. In other words, any Party
electing to forego the dispute resolution priority in Section 9.4(b) also elects
to pay the fees, costs and expenses of the other Party even if the electing
Party ultimately prevails. The dispute resolution priority order requirement
specified in this Section 9.4(b) may be amended, modified, or waived only upon
the agreement, in writing, of the Parties.

9.5      ENFORCEMENT OF AGREEMENT
Each party acknowledges and agrees that the other party would be irreparably
damaged if any of the provisions of this Agreement are not performed in
accordance with their specific terms and that any Breach of this Agreement by
the defaulting party could not be adequately compensated in all bases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which Buyer or Seller may be entitled, at law or in equity, the now defaulting
party shall be entitled to enforce any provision of this Agreement by a decree
of specific performance and to temporary, preliminary and permanent injunctive
relief to prevent Breaches or Threatened Breaches of any of the provisions of
this Agreement, without posting any bond or other undertaking.
9.6      WAIVER; REMEDIES CUMULATIVE
The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by on party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or the right of the party giving such notice or demand
to take further action without notice or demand as provided in this Agreement or
the documents referred to in this Agreement.

 

28



--------------------------------------------------------------------------------



 



EX. 10.73
9.7      ENTIRE AGREEMENT AND MODIFICATION
This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and any confidentiality agreement between Buyer and Seller) and constitutes
(along with the Exhibits, Schedules and other documents delivered pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended, supplemented, or otherwise modified except by a written agreement
executed by the party to be charged with the amendment.
9.8      ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS
No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon and inure to the benefits of the successors and permitted assigns
of the parties. Nothing express or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement, except such rights as shall inure to a
successor or permitted assignee pursuant to this Section 9.8.
9.9      SEVERABILITY
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not help invalid or unenforceable.
9.10      CONSTRUCTION
The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Articles,” “Sections”, “Exhibits” and “Schedules” refer to the
corresponding Articles, Sections, Exhibits and Schedules of this Agreement.
9.11      TIME OF ESSENCE
With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

29



--------------------------------------------------------------------------------



 



EX. 10.73
9.12      GOVERNING LAW
This Agreement will be governed by and construed under the laws of the State of
Oklahoma without regard to conflicts-of-laws principles that would require the
application of any other law.
9.13      EXECUTION OF AGREEMENT
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.
Agreement as of the date first written above.
Buyer: EMERGING FUELS TECHNOLOGY, L.L.C.
By: /s/ Kenneth Agee
Seller: SYNTROLEUM CORPORATION
By: /s/ Karen L. Gallagher

 

30



--------------------------------------------------------------------------------



 



EX. 10.73
Schedule 2.1(e) Excluded Software
1. DeltaV Software
2. Pi Process Book Software
3. Softshop Software
4. Lookout Software

 

31



--------------------------------------------------------------------------------



 



EX. 10.73
Schedule 2.2 Excluded Assets
1. 6 CSTRs numbered 20-25 and all appurtenant pi-ping, instrumentation and
related equipment
2. 2 gas control systems linked with the CSTRs listed in 1) above
3. One gas header panel
4. One micro GC system
5. Analyzer and Sample System
6. Delta V Control Panel
7. 2 Delta V Control Stations
8. Delta V Operator Station
9. PI database Server
10. SSR Panel
1 Dell Precision 380 Workstation
1 Dell Precision 370 Workstation
1 Dell Optiplex 380
4 Dell 17” LCD Monitors
3 Dell 380 Precision Towers
1 Dell 340 Precision
The Excluded Assets are described on the diagrams attached hereto as Attachments
1-10

 

32



--------------------------------------------------------------------------------



 



EX. 10.73
Exhibit 2.5(a) Bill of Sale
Syntroleum Corporation, a corporation existing under the laws of the state of
Delaware, in consideration of $50,000.00 and other consideration paid to it by
Emerging Fuels Technology, L.L.C., of Tulsa, Oklahoma, the receipt of which is
acknowledged, grants and sells to Emerging Fuels Technology, L.L.C.,, its
executors, administrators, and assigns, the following-described goods and
chattels:
Those items listed on Schedule 2.7 of the Asset Lease and Purchase Agreement
dated January 10, 2008 between Syntroleum Corporation and Emerging Fuels
Technology, L.L.C.
All these goods and chattels are transferred to Emerging Fuels Technology,
L.L.C., its administrators, executors and assigns to their own use forever
And Syntroleum Corporation covenants with Emerging Fuels Technology, L.L.C.,
that it is the lawful owner of the goods and chattels, that they are free from
all encumbrances, and that it has good right to sell them. The goods and
chattels are being sold “AS IS WHERE IS”; SYNTROLEUM EXPRESSLY DISCLAIMS ANY
WARRANTIES OF ANY KIND, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OR TRANSFERABLITY AS RELATED TO SOFTWARE.
In witness, this bill of sale is signed this  _____  day of                     
2008.

                  Syntroleum Corporation       Emerging Fuels Technology, L.L.C.
 
               
Name:
  Karen Gallagher       Name:   Ken Agee
 
               
 
               
By:
  /s/ Karen L. Gallagher       By:   /s/ Kenneth Agee
 
               
 
               
Title:
  Sr. Vice President of Finance/PFO       Title:   Owner/President
 
               

 

33



--------------------------------------------------------------------------------



 



EX. 10.73
Exhibit 2.5(b) Waiver and Release of Environmental Liabilities
Buyer, in consideration of the assets being purchased pursuant to the Agreement,
agrees to waive all of Buyer’s claims against and release , defend and indemnify
Syntroleum Corporation and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as the
“Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, and insurers, (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to Environmental, Health and Safety Liabilities relating to the Lab; provided,
however, that this Waiver and Release shall not apply to any claim or cause of
action to enforce or interpret any provision contained in the Agreement. Buyer,
among other things, (1) agrees not to sue in any local, state and/or federal
court regarding or relating in any way to the Environmental, Health and Safety
Liabilities relating to the Lab, and (2) knowingly and voluntarily waive all
claims and release the Corporate Group from any and all claims, demands,
actions, liabilities, and damages, whether known or unknown, arising out of or
relating in any way to the Environmental, Health and Safety Liabilities relating
to the Lab.
In witness, this waiver and release of environmental liabilities is signed this
 _____  day of                      2008.

                  Syntroleum Corporation       Emerging Fuels Technology, L.L.C.
 
               
Name:
  Karen Gallagher       Name:   Ken Agee
 
               
 
               
By:
  /s/ Karen L. Gallagher       By:   /s/ Kenneth Agee
 
               
 
               
Title:
  Sr. Vice President of Finance/PFO       Title:   Owner/President
 
               

 

34



--------------------------------------------------------------------------------



 



EX. 10.73
Schedule 2.7 Tangible Personal Property

      # of items   Furniture and Misc. items
12
  Chair — cloth
12
  Chair — cloth high-back desk
10
  Chair — Cloth roller
6
  Chair — leather
1
  Clothes Rack
1
  Dishwasher
6
  Dry erase board
1
  Free-standing Toolbox
1
  Freezer
3
  Kitchen roller caddy
2
  Metal — large rack
1
  Metal — tool rack
1
  Microwave
1
  Plastic rack — 5-shelf
6
  Redwood — 5-shelf bookcase
2
  Redwood cabinet
3
  Redwood Counter
2
  Redwood desk
1
  Redwood desk — 2-section
2
  Redwood desk — 3-section
1
  Redwood/Black round table
1
  Refrigerator
1
  Shredder machine
1
  Sofa w/matching chair
1
  Steel / laminate desk — 3-section with hutch
1
  Steel / laminate table
1
  Steel / laminate table — rectangle
1
  Steel / laminate table — square
1
  Steel 1-drawer roller cart
3
  Steel 3-drawer side table
2
  Steel bookcase — 5-shelf
3
  Steel cabinet
1
  Steel counter
1
  Steel file cabinet — 2-drawer
2
  Steel file cabinet — 2-drawer lateral
5
  Steel file cabinet — 4 drawer
1
  Steel file cabinet — 4-drawer lateral
5
  Steel work stations
8
  Wing-back leather chair
2
  Wood Bookcase — 3-shelf
2
  Wood bookcase — 5-shelf
1
  Wood cabinet w/3 shelves
1
  Wood Coffee Table
1
  Wood side table — square
1
  Wood sign-in shelf
1
  Wood table — round

 

35



--------------------------------------------------------------------------------



 



EX. 10.73

      # of items   Computer, Printers, etc. equipment
10
  10 Cisco IP Phones
4
  3 Dell Optiplex GX620
2
  2 Dell D6xx Series Laptops
1
  1 Dell D8xx Series Laptops
1
  Cisco 1760v Router
8
  7 Dell 17” LCD Monitors
1
  HP 4250 MFP Fax/Printer
9
  9 Copies Microsoft Office 2003
2
  2 Copies Microsoft Windows Server 2003
2
  2 Copies Microsoft Windows Server 2000
1
  Dell PowerEdge 2650 Server
1
  Dell PowerEdge 850 Server
1
  Dell LTO Autoloader Tape Drive
2
  2 Cisco Catalyst 3550 PoE Switches
1
  42u Dell Server Rack
9
  9 Copies Microsoft Windows XP
3
  3 Copies Microsoft Windows NT
2
  2 Gateway e4400 Desktops
1
  HP 4550 Color LaserJet Printer
1
  Multiple 21’ LCD Monitors
1
  19” TV
2
  2 HP LH300 Servers
1
  Gateway e42 Desktop
1
  HP 4050 Laserjet
1
  VCR
1
  Sharp Notevision Projector

                 
 
        1     FID EPC Module
# of items
  Lab Equipment     1     Auxiliary EPC
1
  Hayesep C Analytical Column     1     OHaus Top-Loading Balance
1
  16-Port Air Actuated Valve     1     Brooks Mass Flow Controller
1
  Rotor     1     Micro GC Refinery Gas Analyzer
1
  Mass Flow Controller — Methane     1     Thermocouple calibrator
1
  Mass Flow Controller — Air     1     Thermolyne Furnace
1
  Mass Flow Controller — N2     1     Fixed Bed Reactor
1
  Mass Flow Controller — Hydroge     1     Fixed Bed Reactor
1
  4-Channel Controller Box     1     Fixed Bed Reactor
1
  Model 500D Pump     1     Fixed Bed Reactor
1
  Mettler-Toledo Balance     1     Programmable Temp Control
1
  Panametrics Oxygen Transmitter     1     Wilden P2 Metal Pump
1
  Brooks Mass Flow Controller     1     Brooks Mass Flow Controller
1
  Brooks Mass Flow Controller     1     Brooks Mass Flow Controller

 

36



--------------------------------------------------------------------------------



 



EX. 10.73

                 
1
  Brooks Mass Flow Controller     1     Brooks Mass Flow Controller
1
  Brooks Mass Flow Controller     1     Brooks Mass Flow Controller
1
  Brooks Mass Flow Controller     1     Brooks Mass Flow Controller
1
  Brooks Mass Flow Controller     1     Brooks Mass Flow Controller
1
  NDIR Analyzer     1     S.S. Gas Purifier (3000 psi)
1
  Power Cord Kit     1     Digi-Sense Temp Controller
1
  1” Fluid Bed Reduction Vessel     1     LEL Gas Monitor
1
  Model 880A NDIR Analyzer     1     O2 Gas Monitor
1
  Power Cord Kit for NDIR Analyz     1     Brooks Mass Flow Controller
1
  Back Pressure Regulator     1     Brooks Mass Flow Controller
1
  Fore Pressure Regulator     1     Brooks Mass Flow Controller
1
  Control Tower     1     Brooks Mass Flow Controller
1
  100,000 BTU Gas Furnace     1     1” Fixed Bed Reactor
1
  6-Ton Outdoor Condensing Unit     1     Mass Flow
1
  Stainless Steel Gas Purifier     1     Ultrasonic Processor
1
  Stainless Steel Gas Purifier     1     1” Fluidized Bed Reduc. Vessel
1
  Ohaus Top-Loading Balance     1     Nilfisk Vacuum
1
  Control Tower & E050ss     1     500ml Eze-Seal Reactor
1
  Balance Weight Set     1     1000ml Eze-Seal Reactor
1
  Particle Size Analyzer     1     Control Tower
1
  Thermocouple Module     1     Conversion Kit, 500ml to 1000m
1
  Thermocouple Module     1     1” FBR Vessel
1
  Thermocouple Module     1     80/20 Control Panel Frame
1
  Analog Input Card     1     500 CC 316 SS Vessel
1
  Brooks Mass Flow Controller     1     C-1 Press Rings (30 ea.)
1
  Brooks Mass Flow Controller     1     Silver Plated Press Rings (35)
1
  Brooks Mass Flow Controller     1     Magnedrive Complete Assembly
1
  Panametrics Dewpoint Meter     1     ppm O2 Sensor for Analyzer
1
  Custom Sample System     1     CSTR-1 Cover (Cap)
1
  Process Controller     1     Hydro 2000 SM small volume sam
1
  Oxygen Transmitter     1     DryCal CD-Lite low flow
1
  Sample System     1     DryCal CD-Lite medium flow
1
  Panametrics Dewpoint Meter     1     1/2 HP CSTR Motor
1
  Custom Sample System     1     Cylinder-2” x 36”, 3/4 “ cap
1
  Process Controller     1     Cylinder-2” x 36”, 3/4 “ cap
1
  NDIR Analyzer     1     Cylinder-2” x 36”, 3/4 “ cap
1
  1” Fixed Bed Reactor     1     Cylinder-2” x 36”, 3/4 “ cap
1
  Purged Packed Inlet EPC     1     Cylinder-2” x 36”, 3/4 “ cap
1
  Cylinder-2” x 36”, 3/4 “ cap     1     Tescom Fore-pressure regulator
1
  Cylinder-2” x 36”, 3/4 “ cap     1     Tescom Fore-pressure regulator
1
  Cylinder-2” x 36”, 3/4 “ cap     1     Tescom Fore-pressure regulator
1
  500 mL vessel & cover/CSTR-4     1     Tescom Fore-pressure regulator
1
  Silver Plated Press Rings (50)     1     Tescom Fore-pressure regulator
1
  2-Wide Power/Control Carrier     1     Tescom Fore-pressure regulator
1
  2-Wide Power/Control Carrier     1     Tescom Fore-pressure regulator
1
  MD Controller     1     Tescom Fore-pressure regulator
1
  Controller Redundancy     1     Tescom Fore-pressure regulator
1
  24/12 Vdc Sys Power Supply     1     Tescom Fore-pressure regulator

 

37



--------------------------------------------------------------------------------



 



EX. 10.73

                 
1
  Analog Output Card     1     Tescom Fore-pressure regulator
1
  Analog Input Card, thermocoupl     1     Tescom Fore-pressure regulator
1
  Analog Input Card, thermocoupl     1     Tescom Fore-pressure regulator
1
  Discrete Input Card     1     Tescom Fore-pressure regulator
1
  Discrete Input Card     1     Tescom Fore-pressure regulator
1
  Discrete Output Card     1     Tescom Fore-pressure regulator
1
  8-wide I/O Interface Carrier     1     Tescom Fore-pressure regulator
1
  8-wide I/O Interf Carr w/shiel     1     Tescom Fore-pressure regulator
1
  8-wide I/O Interf Carr w/shiel     1     Tescom Fore-pressure regulator
1
  Precision WS380 Minitower     1     Tescom Fore-pressure regulator
1
  Precision WS380 Minitower     1     Tescom Fore-pressure regulator
1
  Precision WS380 Minitower     1     Tescom Fore-pressure regulator
1
  Analog Control Output 50 DSTs     1     Tescom Back-pressure regulator
1
  Analog Monitor Input 75 DSTs     1     Tescom Back-pressure regulator
1
  Discrete Control Output 100     1     Tescom Back-pressure regulator
1
  Application Station 250 DV     1     Tescom Back-pressure regulator
1
  Cont Hist 1K parameters scaleu     1     Tescom Back-pressure regulator
1
  Pro Plus Workstati s/w 300 DST     1     Tescom Back-pressure regulator
1
  Op Workstation s/w 300 DST     1     Tescom GC sample regulator
1
  Delta V s/w Media Pack v 7.3     1     Tescom GC sample regulator
1
  8-port 10/100 base-TX Switch     1     Tescom GC sample regulator
1
  8-port 10/100 base-TX Switch     1     Tescom GC sample regulator
1
  Rittal SDSA 70x32x16 Std Desig     1     Tescom GC sample regulator
1
  Analog input card, 4020A 4-wir     1     Tescom GC sample regulator
1
  Analog input card, 4020A 4-wir     1     Tescom GC sample regulator
1
  Analog input card, 4020A 4-wir     1     Tescom GC sample regulator
1
  Tescom Fore-pressure regulator     1     Tescom GC sample regulator
1
  Tescom Fore-pressure regulator     1     Tescom GC sample regulator
1
  3-way 316ss ball valve w/     1     Tescom GC sample regulator
1
  3-way 316ss ball valve w/     1     Tescom GC sample regulator
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  3-way 316ss ball valve w/     1     3-way 316ss ball valve w/
1
  Custom fabricated Gas Control     1     3-way 316ss ball valve w/
1
  Pressure Vessel     1     3-way 316ss ball valve w/
1
  Pressure Vessel     1     3-way 316ss ball valve w/
1
  Pressure Vessel     1     3-way 316ss ball valve w/
1
  Lindberg Mini-Mite Tube Furnac            
1
  2-way, 1/2” 316ss ball valve            
1
  HVAC System and service            
1
  Part No. VE4003S2B3            
1
  Oxygen trap catalyst            

 

38



--------------------------------------------------------------------------------



 



EX. 10.73

                 
1
  Oxygen trap catalyst            
1
  Argon supply manifold            
1
  Industrial CO manifold            
1
  Oxygen trap recharge activatio            
1
  Oxygen trap recharge activatio            
1
  Defender 510 flow caibrator            
1
  C-9 Cap/Magnedrive Assembly            
1
  C-9 Cap/Magnedrive Assembly            
1
  Lower Drive Shaft            
1
  Lower Drive Shaft            
1
  AC unit for IT Rm (Mat & Labr)            
1
  UltraSonic Cleaner            
1
  Magnedrive assembly            
1
  Silver plated press rings            
1
  Lower drive shaft            
1
  Internal purebon bearings            
1
  Back-pressure regulator            
1
  Back-pressure regulator            

                              Revision   Technology Center Lab Asset            
    3   Disposition   1/9/2008                     To                    
Emerging   To             Description from Tech Ctr   Fuels   Synm   For Sale  
Notes
FA001555
  Mainboard Firmware for HP5890   P                
FA001556
  HP-IB board Firmware   P                
FA001557
  Tray Firmware for HP18594B   P                
FA001559
  Simdis PTV Kit for HP5890   P                
FA001560
  AC SimDis Software   P                
FA001561
  ASTM D2887 Capillary Mode Kit   P                
FA001595
  Brooks Flow Controller   P                
FA001644
  Dyna-Mix Stirrer   P                
FA001645
  Chuck Adapter Assembly   P                
FA001646
  Impeller   P                
FA001661
  Nitrogen Analyzer/Antek nitrogen
analyzer                   P   Emerging Fuels to take possession of the Antek at
the TPP
FA001670
  OmniStar Gas Analysis System   P                

 

39



--------------------------------------------------------------------------------



 



EX. 10.73

                              Revision   Technology Center Lab Asset            
    3   Disposition   1/9/2008                     To                    
Emerging   To             Description from Tech Ctr   Fuels   Synm   For Sale  
Notes
FA001672
  Conversion Kit   P                
FA001677
  Variable Pathlength Cell                   P    
FA001720
  Micro Gas Chromatograph   3-EZChrome   2-Cerity   1-GTI   All micros are at
the FT Lab currently
FA001790
  Tube Furnace   P                
FA001807
  Star Software   P                
FA001808
  TGA-MS Conversion Kit SW Option   P                
FA001809
  DOS File Import   P                
FA001828
  Thermocouple   P                
FA001930
  Fore Presure Regulator   P                
FA001931
  Back Pressure Regulator   P                
FA001993
  Sampling Inlet System   P                
FA001994
  Oil-Less Vacuum Pump   P           o    
FA002140
  Spinning Band Distillation   P           o   Only one Spinning Band unit at FT
Lab—to be retained by Emerging Fuels
FA002147
  Brooks Mass Flow Controller   P                
FA002192
  Autosample Controller   P                
FA002327
  Neslab Circulating Heater                   P   One short path column to
Emerging Fuels and one to Syntroleum for sale
FA002642
  Chemrez O-Rings   P                
FA002716
  Chemisorption Analyzer   P                
FA002797
  Hi-Temp SimDis Analyzer/GC-7           P        
FA002905
  FID Flow Manifold Assembly   P                
FA002906
  Lab Expansion Phase I                        
FA003011
  Thermolyne Muffle Furnace   P                
FA003047
  Brooks Mass Flow Controller   P                
FA003052
  CPU-Siemens Processor Car   P                
FA003061
  Motorola HT750 Portable Radio   P                

 

40



--------------------------------------------------------------------------------



 



EX. 10.73

                              Revision   Technology Center Lab Asset            
    3   Disposition   1/9/2008                     To                    
Emerging   To             Description from Tech Ctr   Fuels   Synm   For Sale  
Notes
FA003062
  Motorola HT750 Portable Radio   P                
FA003112
  Thermolyne Hotplate   P                
FA003211
  Stainless Steel Gas Purifier   P                
FA003425
  HEPA-Filtered Vacuum   P                
FA003765
  2010 Chemisorption Analyzer                   P    
FA004587
  Fisher Isotemp Program Oven   P     o          
FA004909
  Avatar Dual Aperture   P                
FA004910
  Avatar MCT-A/2/cvr Aftermarket   P                
FA004919
  Thermo Neslab Merlin Chiller                        
FA004939
  Panel Backs 14 gauge w/bracket   P                
FA004991
  pH/Ion Meter Kit Model 920 A+           P        
FA005433
  Quadrapole Analyzer- component of omnistar system   P                
FA005464
  OPC Comm/Cerity chem post-run   P                
FA005545
  OMNIC Macros Basic v 6.2   P                
FA005914
  Cooling Jacket for TGA851 — inside TGA851   P                
1
  Distillation Unit, Wiped Film   P               One short path column to
Emerging Fuels and one to Syntroleum for sale
1
  Circulating Bath, Low-temp   P           o   One short path column to Emerging
Fuels and one to Syntroleum for sale
1
  Chembet 3000   P                
1
  Chembet 3000                   P    
1
  Microscope, Stereo   P                
1
  Porosimeter, Tri-Star 3000   P                
1
  FT-IR                   P    
1
  Flowprep 060   P                
1
  Muffle Furnace #1   P                
1
  Muffle Furnace #2   P                
1
  Muffle Furnace #3   P                
1
  Balance, Analytical   P                
1
  Balance, Top-Loading   P                

 

41



--------------------------------------------------------------------------------



 



EX. 10.73

                              Revision   Technology Center Lab Asset            
    3   Disposition   1/9/2008                     To                    
Emerging   To             Description from Tech Ctr   Fuels   Synm   For Sale  
Notes
1
  Distillation Unit, Short Path                   P   One short path column to
Emerging Fuels and one to Syntroleum for sale
1
  Refrigerated Circulating Bath                   P   One short path column to
Emerging Fuels and one to Syntroleum for sale
1
  Hi-Temp Cell for FTIR                   P    
1
  S.S. Gas Purifier (3000 psi)   P                
1
  Stirrer, Dual-Range   P                
1
  Carver Press                   P    
1
  Fischer Iso temp oven   P                
1
  Lindberg blue 3 zone heater contl
+ quartz reqct 3   P           o    
1
  Steam Evaporator (3)   P                
1
  Sive shaker & sieves   P                
1
  Julabo (4) circulating bath   P                
1
  Agilent HFM730   P                
1
  Spectrophotomeeter           P        
1
  Acurrent conductivity meter           P        
1
  FTIR misc. equipment                   P    
1
  Siemens PIC   P                
1
  Misc. Hot Plates, glassware etc.   1 lot   1 lot   remaining    
1
  Micromiretics Furnace control   P                
1
  Thermolym 6000 furnace (2)   P     o          
1
  Marble balance table     1       1          
1
  Neslab RTE 140   P                
1
  Airbrush & Pumb   P           o    
1
  Micropump & Control   P                
1
  Trivac vacuum pump           P        
1
  Omega handheld thermocouple           P        
1
  Digi sense temp controller portable                   P    
1
  Fischer Scientific Centrific 228   P                
1
  GC 1           P        
1
  GC 2 + misc. equipment   P           o    
1
  GC 5   P                
1
  GC 6   P           o    
1
  Mettler TGA851   P                

 

42



--------------------------------------------------------------------------------



 



EX. 10.73
Schedule 3.3(a) Threatened Proceedings and Orders

  1.  
Violations listed on Inspection Notice from Fire Marshall’s Office, Tulsa Fire
Department dated April 30, 2007. The Inspection Notice is attached to this
Schedule 3.3(a) as Attachment 1.
    2.  
Requirement of the Tulsa Fire Department for the installation of a land phone
line for the fire alarm system at the Lab.

 

43



--------------------------------------------------------------------------------



 



EX. 10.73
Schedule 3.4(a) Seller Contracts

  1.  
Contract with World GTL Trinidad Limited for catalyst laboratory testing
services dated 14 August 2007



 

44



--------------------------------------------------------------------------------



 



EX. 10.73
Schedule 8.2(a)

  1.  
Use of heat on the cap of the catalyst stirring reactor
    2.  
Use of lab operating procedures manual

 

45